PER CURIAM.
Plaintiff-appellee Pan-Am Tobacco Corporation brought an action for breach of contract against “Louie L. Wain[w]right, Secretary and Chief Executive Officer of the STATE OF FLORIDA, DEPARTMENT OF CORRECTIONS.” Defendant-appellant Wainwright moved to transfer the cause to the Second Judicial Circuit in and for Leon County, Florida. The trial judge denied the motion, and this interlocutory appeal is from that order.
The order is reversed pursuant to the holding of the Supreme Court of Florida in Carlile v. Game and Fresh Water Fish Commission, 354 So.2d 362 (Fla.1977). See also Florida Department of Environmental Regulation v. Key Haven Associated Enterprises, Inc., 364 So.2d 818 (Fla. 3d DCA 1978).
The appellee’s contention that its cause of action is exempted from the rule laid down in Carlile because a Department of Corrections’ official sent a letter terminating the contract to the appellee in Dade County is not tenable. Cf. the facts and law in Department of Revenue v. Arvida Corporation, 315 So.2d 235 (Fla. 2d DCA 1975). See also Foy v. State Road Department, 166 So.2d 688 (Fla. 3d DCA 1964).
The. order appealed is reversed and the cause remanded with directions to transfer the cause to the Circuit Court of the Second Judicial Circuit in and for Leon County, Florida.
Reversed and remanded.